     Case 3:19-cv-02332-E-BK Document 1 Filed 10/01/19                             Page 1 of 5 PageID 1


                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

PATRICK EDWARD BROWN,                                     §
          Plaintiff,                                      §         CIVIL ACTION NO.
                                                          §
v.                                                        §
                                                          §         3:19-CV-2332
FREDERICK P. CERISE, MD,                                  §
DAVID PAUL CHASON, MD.,                                   §
ENDEL ALEKSANDER SORRA, MD.,                              §
LUPE VALDEZ, DIANNE LIREY,                                §
and DEBRA ENGLISH,                                        §
           Defendants.                                    §

    DEFENDANT LUPE VALDEZ’S NOTICE OF REMOVAL, AND BRIEF IN SUPPORT

TO THE HONORABLE COURT:

         The Defendant Lupe Valdez, (“Valdez”), pursuant to 28 U.S.C. § 1441, hereby removes

Plaintiff’s Texas state district court civil action to the United States District Court for the

Northern District of Texas–Dallas Division.

                                     I.       STATEMENT OF FACTS

         1.1      This Notice of Removal is filed within 30 days of receipt of the complaint that

first asserts a federal question claim. No properly joined and served defendant opposes removal

of this civil action.

         1.2      The Plaintiff filed suit on 3 January 2019 in the 191st Judicial District Court of

Dallas County, Texas, Cause No. DC-19-00086. (See Index of State District Court Documents

(“Index”) at Tab 1, Tab 2.) Plaintiff served Valdez1 with a citation to appear on 4 September

2019. (See Index at Tab 22.)


1
 Valdez is the former elected Sheriff of Dallas County, Texas. Plaintiff sues Valdez in her official capacity, but he
mistakenly identifies Valdez as a “Deputy Sheriff.” (See Complaint at 1, 3-4 (Tab 2).) Dallas County is the actual
defendant, not Valdez personally. See Kentucky v. Graham, 473 U.S. 159, 165 (1985) (explaining that official-
capacity suits “generally represent only another way of pleading an action against an entity of which an officer is an
agent.” (citing Monell v. New York City Dep’t of Social Servs., 436 U.S. 658, 690, n.55.).


Defendant Lupe Valdez’s Notice of Removal, and Brief in Support
Patrick Edward Brown v. Frederick P. Cerise, MD, et al., Civil Action No. 3:19cv2332                           Page 1
    Case 3:19-cv-02332-E-BK Document 1 Filed 10/01/19                          Page 2 of 5 PageID 2


        1.3      Plaintiff pleads claims arising under 42 U.S.C. § 1983, specifically, claims arising

under the First, Eighth, and Fourteenth Amendments. (See Amended Petition (the “Complaint”)

(Index at Tab 2).) Plaintiff seeks monetary relief. (See Complaint.)

                             II.     ARGUMENT AND AUTHORITIES

        2.1      Title 28, Section 1441 of the United States Code governs the removal of civil

actions from a state court to a federal court. Section 1441(a) provides that:

        Except as otherwise expressly provided by an Act of Congress, any civil action
        brought in a State court of which the district courts of the United States have
        original jurisdiction, may be removed by the defendant or the defendants, to the
        district court of the United States for the district and division embracing the place
        where such action is pending.

Title 28, Section 1331 of the United States Code describes the federal question jurisdiction of the

federal district courts:

        The district courts shall have original jurisdiction of all civil action arising under
        the constitution, laws, or treaties of the United States.

        2.2      More specifically, 28 U.S.C. § 1343(a) describes the federal court’s jurisdiction

regarding civil rights allegations:

        (a) The district courts shall have original jurisdiction of any civil action
        authorized by law to be commenced by any person:

                                                      *    *    *
                      (3) To redress the deprivation, under color of any State law, statute,
              ordinance, regulation, custom or usage, of any right, privilege or immunity
              secured by the Constitution of the United States or by any Act of Congress
              providing for equal rights of citizens or of all persons within the jurisdiction
              of the United States;

                      (4) To recover damages or to secure equitable or other relief under
              any Act of Congress providing for the protection of civil rights, including the
              right to vote.

Title 42, Section 1983 of the United States Code provides a cause of action for the deprivation of

civil rights:


Defendant Lupe Valdez’s Notice of Removal, and Brief in Support
Patrick Edward Brown v. Frederick P. Cerise, MD, et al., Civil Action No. 3:19cv2332             Page 2
    Case 3:19-cv-02332-E-BK Document 1 Filed 10/01/19                          Page 3 of 5 PageID 3


        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the
        jurisdiction thereof to the deprivation of any rights, privileges or immunities
        secured by the Constitution and laws, shall be liable to the party injured in an
        action at law, suit in equity, or other proper proceeding for redress.

        2.3      The present case is properly removed to this United States District Court because

Plaintiff pleads claims that fall within this district court’s original jurisdiction. Plaintiff alleges

claims arising under a federal statute, 42 U.S.C. § 1983. Plaintiff’s allegations therefore present

a "federal question" as contemplated by 28 U.S.C. §§ 1331 and 1343. Section 1983 cases filed

in state courts may be removed by defendants to a federal district court under 28 U.S.C. § 1441,

the general federal question removal statute, because they are cases which could have originally

been filed in federal district court. See Merrell Dow Pharms, Inc. v. Thompson, 478 U.S. 804

(1986); Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Trust, 463 U. S. 1 (1983); and

Great Northern Ry. Co. v. Alexander, 246 U.S. 276, 281 (1918). Therefore, Valdez is entitled by

statute to remove Plaintiff’s state court action to this United States District Court.

        2.4      No defendant that has been properly joined and served opposes the removal of

this civil action to this United States District Court.

        WHEREFORE, Defendant Lupe Valdez, Deputy Sheriff, requests that this civil action be

removed from the 191st Judicial District Court of Dallas County, Texas, to the United States

District Court for the Northern District of Texas–Dallas Division.




Defendant Lupe Valdez’s Notice of Removal, and Brief in Support
Patrick Edward Brown v. Frederick P. Cerise, MD, et al., Civil Action No. 3:19cv2332             Page 3
    Case 3:19-cv-02332-E-BK Document 1 Filed 10/01/19                          Page 4 of 5 PageID 4


                                                   Respectfully submitted,

                                                   JOHN CREUZOT
                                                   CRIMINAL DISTRICT ATTORNEY
                                                   DALLAS COUNTY, TEXAS

                                                   /s/ Jason G. Schuette
                                                   Assistant District Attorney
                                                   Texas State Bar No. 17827020
                                                   jason.schuette@dallascounty.org

                                                   John Butrus
                                                   Assistant District Attorney
                                                   Texas State Bar No. 03537330
                                                   john.butrus@dallascounty.org

                                                   Federal Litigation Division
                                                   Frank Crowley Courts Building
                                                   133 N. Riverfront Blvd., LB 19
                                                   Dallas, Texas 75207
                                                   Telephone:     214-653-3692
                                                   Telecopier: 214-653-2899

                                                   ATTORNEYS FOR THE DEFENDANT LUPE VALDEZ




Defendant Lupe Valdez’s Notice of Removal, and Brief in Support
Patrick Edward Brown v. Frederick P. Cerise, MD, et al., Civil Action No. 3:19cv2332            Page 4
    Case 3:19-cv-02332-E-BK Document 1 Filed 10/01/19                          Page 5 of 5 PageID 5


                                    CERTIFICATE OF SERVICE

        I certify that on 1 October 2019 I electronically filed the foregoing document with the
clerk of court for the U.S. District Court, Northern District of Texas, using the CM/ECF
electronic case filing system of the court. The electronic case filing system will send a “Notice
of Electronic Filing” notification to all case participants registered for electronic notice,
including the following pro se parties and/or attorneys of record who have consented in writing
to accept this Notice as service of this document by electronic means:

Winston L. Borum
Watson, Caraway, Midkiff & Luningham, LLP
200 Fort Worth Club Building
306 W. 7th Street
Fort Worth, Texas 76102

Philipa M. Remington
Cathryn R. Paton
Thiebaud Remington Thornton Bailey LLP
Two Energy Square
4849 Greeneville Avenue, Suite 1150
Dallas, Texas 75206

        I certify that on 1 October 2019 I served the foregoing document to the following persons
by First Class mail:

Patrick Edward Brown
TDC No. 2142302
Michael Unit
2662 FM 2054
Tennessee Colony, Texas 75886

                                                            s/ Jason G. Schuette
                                                            Assistant District Attorney




Defendant Lupe Valdez’s Notice of Removal, and Brief in Support
Patrick Edward Brown v. Frederick P. Cerise, MD, et al., Civil Action No. 3:19cv2332            Page 5
